ITEMID: 001-60714
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF PIETILAINEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Nicolas Bratza
TEXT: 9. The applicant was born in 1943 and lives in Laukaa.
10. On 5 January 1987 criminal investigations were instituted against the applicant who was taken into police custody the same day in respect of, inter alia, alleged tax frauds. He was released on 16 January 1987.
11. On 5 July and 31 August 1990 the applicant was summoned to appear before the Helsinki City Court (raastuvanoikeus, rådstuvurätt, as from 1 December 1993 Helsinki District Court, käräjäoikeus, tingsrätt) indicted for several aggravated tax frauds. The alleged offences concerned the importation of parts of vehicles and failure to pay relevant tax for them. The relevant decisions of the tax authorities after the clearance of the taxes were not yet final as the applicant had appealed against them. The first hearing before the District Court was held on 14 November 1990. The complainants and one of the four defendants, MI, had not yet been summoned. The Public Prosecutor charged the applicant with ten aggravated tax frauds, some of which he had allegedly committed together with other defendants, including MI. The applicant’s lawyer asked to be allowed to reply to the charges later. At the request of the Public Prosecutor the case was adjourned until 3 April 1991.
12. At the second hearing, on 3 April 1991, the applicant denied all the charges. Concerning the alleged offences in complicity with MI, the applicant stressed MI’s role in the events and his greater knowledge of the subject. Two complainants and the defendant MI had still not been summoned. At the request of the Public Prosecutor and the National Board of Customs, which was one of the complainants, the case was adjourned until 29 May 1991.
13. At the third hearing on 29 May 1991 the National Board of Customs submitted claims for damages. The applicant’s lawyer opposed the claims and said he would revert to the question of damages in a later hearing. The defendant MI had still not been summoned to appear before the City Court. The Public Prosecutor requested an adjournment in order to have MI summoned and to submit further clarification to certain questions. His request was not opposed. The next hearing was ordered to be on 16 October 1991.
14. At the fourth hearing on 16 October 1991 the applicant was heard in person. His lawyer also clarified the reply to the claims of the National Board of Customs. The Public Prosecutor stated that MI had not yet been contacted and requested an adjournment in order to have him summoned. The applicant left the request for an adjournment to the City Court’s discretion. The case was adjourned until 4 December 1991.
15. At the fifth hearing on 4 December 1991 the Public Prosecutor stated that MI had still not been summoned and requested a further adjournment. The applicant left the request to the City Court’s discretion. The case was adjourned until 13 May 1992.
16. At the sixth hearing on 13 May 1992 the Public Prosecutor requested the case to be adjourned until further notice since MI’s place of residence was not known. The applicant left the case to be decided for his part. The City Court considered that it was necessary to hear MI before giving a decision on the charges against the applicant. Furthermore, the National Board of Customs had not yet given its decision concerning the appeals against the decisions of the tax authorities after the clearance of the taxes. The City Court, therefore, adjourned the case until further notice of the date of the next hearing would be given.
17. The National Board of Customs and the Supreme Administrative Court gave decisions concerning the appeals against the post-clearance decisions on 20 April 1993 and 15 December 1993 respectively.
18. In March 1994 the applicant lodged a complaint with the Chancellor of Justice (oikeuskansleri, justitiekansler). The complaint concerned the City Court’s decision to adjourn his case until further notice.
19. The seventh hearing before the District Court (the former City Court) was held on 31 August 1994. MI had been summoned but he was absent from the hearing. At the request of the public prosecutor, which was not objected to, the case was adjourned until 21 September 1994.
20. At the eighth hearing on 21 September 1994 MI appeared before the District Court to reply to the charges. He and the applicant were examined as regards their complicity in the alleged offences. At the request of MI, which was not objected to, the case was adjourned until 9 November 1994.
21. At the last hearing on 9 November 1994 the applicant submitted that the length of the proceedings should be taken into account when assessing his possible punishment. The District Court convicted the applicant of a repetitive offence, consisting of four tax frauds, an aggravated tax fraud and aiding and abetting in two tax frauds and in two aggravated tax frauds, and sentenced him to six months’ suspended imprisonment. In the reasons given for the sentence the length of the proceedings was not mentioned explicitly. It was, however, noted that the fact that the offences had been committed a long time ago was one of the reasons for the court’s decision to impose a suspended sentence.
22. On 17 October 1995 the Deputy Chancellor of Justice (apulaisoikeuskansleri, justitiekanslersadjoint) gave his decision on the applicant’s complaint, finding no breach of official duties on the part of the City Court’s members or of the public prosecutor nor any reason to take further measures in the matter.
23. The public prosecutor and the defendants appealed to the Helsinki Court of Appeal (hovioikeus, hovrätt). The applicant requested, inter alia, that the length of the proceedings should be taken into consideration when assessing his sentence. On 4 June 1996 the Court of Appeal, as regards the applicant, upheld the District Court’s decision without giving any further reasons.
24. The applicant sought leave to appeal from the Supreme Court (korkein oikeus, högsta domstolen) renewing his request that the length of the proceedings be taken into account in the assessment of his sentence. On 26 November 1996 the Supreme Court refused the applicant leave to appeal.
25. Chapter 16, Section 4, Subsection 1 (30.4.1987/452), of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken) provided:
“When a party requests an adjournment in order to submit further evidence or for some other reason, the case must be adjourned, if the court finds grounds for it. The date for a new hearing must be set at the same time. A court cannot adjourn a case of its own motion unless necessary under particular circumstances. ...”
26. As from 1 December 1993 the rules concerning adjournment of cases were amended (amendment 22.7.1991/1052). As regards criminal cases, the above-mentioned provision of law remained essentially unchanged. Furthermore, Chapter 16, Section 5, of the Code of Judicial Procedure provided:
“When it is important to wait for a decision of another tribunal or some other body before a decision is given in a pending case, or when some other long-lasting impediment exists, a court may order that the hearing of the case will not be pursued until that obstacle ceases to exist.”
27. According to Chapter 14, Section 7a (19.4.1991/708), of the Code of Judicial Procedure, which came into force on 1 April 1992, charges against defendants accused of committing the same offence must, in principle, be tried together.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
